387 Pa. 234 (1956)
Jefferies, Appellant,
v.
Tucker.
Supreme Court of Pennsylvania.
Argued November 27, 1956.
December 29, 1956.
*235 Before STERN, C.J., JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
Jack C. Briscoe, with him Robert C. Duffy, for appellant.
Morton Witkin, with him Charles F. Nahill, and Witkin & Egan, for appellee.
OPINION PER CURIAM, December 29, 1956:
Nothing is to be gained by rephrasing what Judge HAGAN so well said in sustaining the defendants' preliminary objections to the plaintiff's complaint. Whether the order entered below is really appealable is at least open to question. It certainly is not definitive and does not put the plaintiff out of court. It merely suspends further procedure in the court below until the plaintiff submits his grievances to the arbitration provided for in the written partnership agreement between him and his sister (now deceased) who, as defendant in the suit, is represented on the record by her executors. The court was justified in refusing to set aside the agreement on manifestly insufficient allegations of fraud in its execution.
Order affirmed at appellant's costs.